ORDER
The respondent was suspended from engaging in the practice of law in this state commencing January 1, 1980, with the suspension to remain in effect until further order of this court. Carter v. Anger, R.I., 409 A.2d 137 (1979). Our order provided that the respondent could apply for reinstatement on or after July 1, 1980.
On June 11, 1981, and again on February 11, 1982, he appeared before the court and unsuccessfully sought his reinstatement as a member of the bar. Later, on August 30, 1983, he filed a third petition for reinstatement and appeared before the court in regard to this petition on December 15, 1983.
After consideration of the length of time the respondent has been suspended from the practice of law and the nature of the violation, we are of the opinion that no further discipline is required. The respondent has complied with all applicable rules of this Court during his suspension. Under these circumstances, his petition for reinstatement to the practice of law should be granted.
Accordingly, it is ordered, adjudged, and decreed that the respondent, Glen A. Anger, is hereby reinstated to the practice of law in this state effective as of Monday, December 19, 1983.